Judgment in this case was rendered October 9, 1936, and has never been satisfied. Plaintiff now orally moves for a supplemental judgment under Chapter 297, Actsof 1937, requiring defendant to pay out of earnings an amount periodically, as fixed by the Court.
It is well settled that a Court retains jurisdiction over its judgments only during the term at which they are rendered
The term during which this judgment was rendered has *Page 388 
long since expired and the Court now has no jurisdiction to render the supplemental judgment sought.
The provision of Chapter 297, which reads: After entry of final judgment, the court . . . shall retain continuous jurisdiction until such judgment and costs shall have been satisfied", only applies to judgments rendered after the effective date of the Act and is not retroactive.
   The motion is denied.